DIAMANTIS, Judge.
Appellants Polakoff Bail Bonds, as surety for Rose Joseph and American Bankers Insurance, appeal an order refusing to set aside a bond estreature. We affirm.
In this case American Bankers Insurance bonded Joseph for her appearance on two criminal cases. Joseph subsequently pled guilty to some of the charges. The trial court entered a finding of guilt but withheld adjudication pending a presentence investigation and set sentencing for a later date. Joseph was continued on bail but failed to appear for sentencing.
Appellants contend that under section 903.31, Florida Statutes (1991),1 and under the terms of the appearance bonds,2 these *379bonds cannot be construed to guarantee appearance during or after a presentence investigation. Both the First and Second District Courts of Appeal have rejected this argument. See Battles v. State, 595 So.2d 183 (Fla. 1st DCA 1992); State v. Fisher, 578 So.2d 746 (Fla. 2d DCA 1991). We agree with Battles and Fisher and hold that, because there had been no adjudication of guilt, no imposition of sentence, and no final judgment or order entered concerning the disposition of Joseph’s criminal charges, the bonds had not been satisfied and were subject to estreature for Joseph’s failure to appear for sentencing.
As the court did in Battles, we certify, as a matter of great public importance, a similar question to the Florida Supreme Court:
UNDER SECTION 903.31, FLORIDA STATUTES (1991), IS THE CONDITION OF AN APPEARANCE BOND SATISFIED WHEN THE COURT ACCEPTS A PLEA OF GUILTY AND ENTERS A FINDING OF GUILT, BUT WITHHOLDS ADJUDICATION AND JUDGMENT AND CONTINUES THE CASE FOR SENTENCING UNTIL THE COMPLETION OF THE PRESENTENCE INVESTIGATION?
AFFIRMED.
DAUKSCH and W. SHARP, JJ., concur.

. Section 903.31 provides:
Within 10 business days after the conditions of a bond have been satisfied or the forfeiture discharged or remitted, the court shall order the bond canceled and, if the surety has attached a certificate of cancellation to the original bond, shall furnish an executed certificate of cancellation to the surety without cost. An adjudication of guilt or innocence of the defendant shall satisfy the conditions of the bond. The original appearance bond shall not be construed to guarantee deferred sentences, appearance during or after a presentence investigation, appearance during or after appeals, conduct during or appearance after admission to a pretrial intervention program, payment of fines, or attendance at educational or rehabilitation facilities the court otherwise provides in the judgment.
§ 903.31, Fla.Stat. (1991) (emphasis added).


. The bail bond agreements state in pertinent part:
This bond is not valid for pre-sentence investigation, pre-trial intervention or countermeasure program unless specifically authorized by surety.